Case 2:08-cr-00164-JES-UAM Document 95 Filed 08/26/21 Page 1 of 2 PageID 545




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO.: 2:08-cr-164-JES-UAM

MARQUIS DISHON YOUNG


                                  ORDER

     Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1),

which implements the Coronavirus Aid, Relief, and Economic Security Act

(“CARES”), the Court may conduct the Final Revocation of Supervised Release

hearing by video conferencing with Defendant MARQUIS DISHON

YOUNG’S consent after he confers with counsel.

     Accordingly, it is

     ORDERED:

     (1) On or before Friday, September 10th, 2021 at NOON, counsel for

        Defendant MARQUIS DISHON YOUNG must file a written notice

        advising the Court:

           a. whether Defendant, after consulting with defense counsel,

              consents to proceed with the Final Revocation of Supervised

              Release hearing by video conferencing and by telephone if video

              is not reasonably available;
Case 2:08-cr-00164-JES-UAM Document 95 Filed 08/26/21 Page 2 of 2 PageID 546




            b. why delaying the Final Revocation hearing will result in serious

               harm to the interests of justice; and

            c. the   Government’s    position    on    a   videoconference   Final

               Revocation of Supervised Release hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed

         with the hearing by video conferencing, the Clerk is DIRECTED to

         notice the hearing and provide all hearing participants with

         instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES

         Act at the video conference Final Revocation of Supervised Release

         hearing.

      DONE AND ORDERED in Fort Myers, Florida on August 26, 2021.




Copies: All counsel of record




                                       2
